Citation Nr: 0939261	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-20 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an increased rating for hepatitis type C, 
currently rated as10 percent disabling.

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1968 until June 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Boise, Idaho.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational 
impairments, avoidance of social situations, difficulty in 
maintaining family relationships, irritability and anger.  
His Global Assessment of Functioning scores ranging from 50 
to 55.

2.  The Veteran's hepatitis C has been productive of daily 
fatigue, exertion, and nausea.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent 
disabling for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for a rating of 20 percent disabling for 
hepatitis C have been met. 38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, 
Diagnostic Code 7354 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   This decision has since been overturned with 
respect to the requirement that notice be provided on the 
impact of a disability on the Veteran's daily life, and also 
as to the requirement that specific information on alternate 
diagnostic codes be provided in certain circumstances.  
Vazquez-Flores V. Shinseki, No. 2008-7150 (Fed. Cir. Sep. 4, 
2009).  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in January, March and June 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claims were readjudicated with the issuance of a 
supplemental statements of the case in June and September 
2007.  Consequently, the Board finds that any timing 
deficiency has been appropriately cured and that such 
deficiency did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  Service treatment records and service 
personnel records have been obtained as have records of VA 
treatment.  Furthermore, the Veteran was afforded VA 
examinations in May 2007, April 2007, August 2006 and April 
2006 in which the examiners, took down the Veteran's history, 
conducted physical examinations of the Veteran where 
appropriate, and reached conclusions based on their 
examinations that were consistent with the record.  The 
examinations are found to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law of Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Separate evaluations may be assigned for separate periods of 
time based on the facts found. In other words, the 
evaluations may be "staged."  Hart v. Mansfield, No. 05- 
2424 (U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
re-evaluation in accordance with changes in a Veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  Here, the disabilities at issue have not 
significantly changed and uniform evaluations are warranted.

a. PTSD

In the PTSD-related rating decision on appeal, the Veteran 
was granted an evaluation of 50 percent effective January 1, 
2006.  The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC or Code) 9411.  Under this Code, a 50 
percent, evaluation is indicated where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411 (2008).

An evaluation of PTSD warrants a 70 percent rating for 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

In evaluating the Veteran's level of disability, the Board 
has considered the Veteran's Global Assessment of Functioning 
(GAF) scores as one component of his  overall disability 
picture.  GAF is a scale used by mental health professional 
and reflects psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  The scale may be relevant in evaluating mental 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

In this case GAF scores of 60 to 51 represent moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores of 50 to 41 
are indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 41 
functioning (e.g., no friends, unable to keep a job).

At a February 2005 VA examination, the Veteran was dressed 
appropriately and his nutrition and hygiene appeared 
excellent.  He made good eye contact with the examiner and 
his speech was unremarkable.  The Veteran's affect was mildly 
elevated with a change pattern tending toward agitation and 
irritation.  He displayed a good degree of intensity with 
such intensity being congruent with the subjects discussed.  
The Veteran's memory, including immediate, recent, and remote 
appeared grossly intact.  He reported very infrequent and 
non-intentional suicidal ideations, but denied homicidal 
ideations and hallucinations.  The Veteran was living with 
his wife and two children.  He reported having one friend 
that he associated with regularly, but other than that he 
stayed to himself.  He indicated taking an active role in his 
children's' lives as well as household chores.  The examiner 
stated that the Veteran experiences somewhat small 
exacerbations of hyper-arousal symptoms in that his 
irritation and annoyance levels seemed somewhat elevated.  He 
was diagnosed as having occupational problems and problems 
related to the social environment.  The Veteran's GAF score 
was 55.

In an April 2005 treatment note, the Veteran complained of 
intrusive thoughts and some flashbacks.  He also stated that 
five years prior, he and his wife came close to divorce 
because of his anxiety and explosive feelings.  He showed 
signs of irritability and reported some loss of interest and 
pleasure in activities.  He also had some social withdrawal 
and a history of two past suicide attempts.  It was noted 
that the dosage of Prozac had been increased.

At a March 2006 VA examination, the Veteran's nutrition and 
hygiene appeared adequate and his speech was unremarkable.  
He displayed some moderate to marked difficulties with 
attention and concentration tasks, performing at a lower that 
would be expected level relative to word spelling and digit 
span.  His memory, including immediate, recent and remote, 
appeared grossly intact.  The Veteran reported that he was 
still living with his family and that his wife attends 
teacher conferences because that task angers him.  He 
reported experiencing nightmares three to four times a week 
and that he rates the nightmares four out of five in terms of 
stressfulness.  He reported not having any friends or 
acquaintances that he associated with and did not belong to 
any groups or organizations outside the home because 
interacting with the people frustrates him.  Generally, the 
Veteran reported difficulty regarding withdrawal and numbing 
of general responsiveness as well as hyperarousal relative to 
agitation and annoyance.  His memory was intact and he had 
partial insight.  In May 2006, the Veteran was assigned a GAF 
score of 50.

In April 2007 the Veteran reported that symptoms of PTSD were 
becoming worse.  He reported that nightmares had become less 
frequent, two nights a week, and that he had been less jumpy 
or irritable than he had been in the past.  The Veteran 
stated that he and his wife did not attend social functions 
due to the Veteran's dislike of crowds but that he makes a 
special effort to be at sporting events that his daughter is 
involved in.  He had few friends that came to the house to 
see him.  On examination, the Veteran was well groomed and 
appropriately dressed.  His mood was sometimes depressed but 
mostly cheerful.  Affect was bright, calm and stable.  He 
denied current suicidal or homicidal thoughts as well as 
hallucinations.  The Veteran's thought process was logical 
and linear.  He 28 out of 30 on the mini-mental state 
examination.  The Veteran's insight and judgment were fair 
and GAF score was 55.

In March 2005, the Veteran's spouse expressed concern that 
the Veteran's symptoms, especially irritability and edginess, 
had become worse.  She indicated that the Veteran was quick 
to become angry and that his anxiety and stress levels had 
risen.  In a December 2006 letter to VA, the Veteran 
indicated that he struggles with authority and has a 
difficult time staying in on place.  He reported difficulty 
concentrating and expressed concern over the amount of 
medication he had been given to treat his PTSD.  In a June 
2007 statement, the Veteran endorsed fluctuations in PTSD 
symptomatology, indicating that some days are worse than 
others.



After a careful review of the evidence above, the Board finds 
the Veteran's PTSD is no more than 50 percent disabling.  In 
particular, the record indicates that the Veteran has 
reported symptom-related occupational impairment and 
avoidance of social situations.  Furthermore, he has had some 
difficulty in maintaining relationships with his wife and 
children with whom he easily becomes irritated.

In spite of the severity of his symptoms, however, the Board 
does not find that a rating in excess of 50 percent is 
appropriate here.  Specifically, the Veteran does not exhibit 
symptoms such as gross impairment in thought processes or 
communication, nor any sign of delusions or hallucinations.  
He has been reported to be capable of performing activities 
of daily living and is well oriented to time and place.  The 
evidence does not show a history of obsessional rituals and 
his speech has been logical and relevant throughout the 
record.  Furthermore, the record demonstrates the Veteran's 
ability to function independently and appropriately and he 
has shown no neglect of personal appearance or hygiene, both 
of which have been objectively excellent to adequate.

Particular informative of the Veteran's level of disability 
are GAF scores throughout the record ranging from 55 to 50 
indicating moderate to serious symptoms.  While these GAF 
scores are consistent with a 50 percent rating, the Veteran's 
lucid thoughts and ability to maintain family relations 
indicates that the level of disability does not reach the 
next-higher, 70 percent, rating as defined under the DC 9411.

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see 
38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one 
general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation. 
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV. See 38 C.F.R. § 4.126.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

Based on the foregoing, the Board concludes that the 
Veteran's PTSD has been 50 percent disabling throughout the 
period on appeal.  All evidence has been considered and, 
where appropriate, the benefit of the doubt has been give to 
the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that this disability 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

b. Hepatitis Type-C

In a May 2004 rating decision, the Veteran was granted 
service connection for hepatitis C and a rating of 10 percent 
disabling was established, effective August 11, 2003.  In the 
August 2006 rating decision on appeal, the Veteran's claim 
for entitlement to an increased rating for hepatitis C was 
denied.

The Veteran's hepatitis-C is rated under 38 C.F.R. § 4.114, 
DC 7354.  Under this Code, a 10 percent evaluation is 
warranted where the disease is productive of intermittent 
fatigue, malaise, and anorexia, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, DC 7354 
(2008).

A 20 percent evaluation is warranted where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period. Id.

Daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period warrants a 40 percent rating.  
Id.

A 60 percent evaluation is indicative of daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12- month period, but not occurring 
constantly.  Id.

Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) require a 100 percent rating.  Id.

Under Note (1): Evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the basis 
for evaluation under DC 7354 and under a diagnostic code for 
sequelae. Id.

Note (2) under Diagnostic Code 7354 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician." Further, the term "substantial weight loss" means 
a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer. Id.

In April 2005 the Veteran had normal liver function tests, 
his hepatitis was diagnosed to be grade 2, stage 1 and he was 
in a good mood.  By November 2005, the Veteran had finished 
hepatitis treatment and his last RNA count was undetectable.  
He was described as tolerating the treatment well, although 
he had lost 10 to 15 pounds.

In an August 2006 VA examination, it was reported that in May 
2006 he had 3.4 million copies of hepatitis-C RNA.  He 
complained of nausea and abdominal pain with eating and 
indicated that he felt fatigued.  He had normal bowel 
movements and no evidence of liver failure or volume 
overload.  On objective examination, the Veteran had 
generalized fatigue and malaise.  The Board notes, however 
that a progress note from August 2006 indicates that 
hepatitis was not likely to be causing systemic symptoms.

In January 2007 the Veteran reported low energy.  In May 
2007, a VA examiner indicated that hepatitis was "very much 
in remission" and indicated that the disease had mild impact 
on the Veteran's ability to do chores, shop, exercise, play 
sports and recreate.  At that time the Veteran had had no 
incapacitating episodes in the preceding 12 months.  In June 
2007, a VA outpatient note indicated that hepatitis was not 
in remission and was active.

A letter in September 2007 indicated that the hepatitis virus 
was present in the Veteran's blood as at a level of 5,050,000 
copies as of August 2007.  He had genometype 2, and was 
treated for six months with antiviral therapy.  There was no 
viral presence at the end of that treatment, however six 
months later the Veteran had 3,410,000 copies of the virus.  
He was complaining of fatigue, nausea, loss of appetite, 
weight loss and shortness of breath with exertion.  The 
Veteran had similar complaints of fatigue and nausea in 
statements made to the Board in December 2006 and June 2007.

After a careful review of the evidence above, the Board finds 
the Veteran's hepatitis-C to be commensurate with a 20 
percent rating.  In particular, the record indicates that the 
Veteran suffers from daily fatigue, exertion, and nausea.

The record does not indicate, however, that a 40 percent 
rating is warranted.  Specifically, the evidence does not 
indicate that the Veteran suffers from anorexia and no 
incapacitating episodes are of record.  While we recognize 
that some weight loss has been observed, this is attributed 
to a loss of hunger and not a clinical diagnosis of anorexia.

Based on the foregoing, the Board concludes that the 
Veteran's hepatitis-C has been 20 disabling throughout the 
period on appeal.  All evidence has been considered and, 
where appropriate, the benefit of the doubt has been give to 
the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

ORDER

A higher evaluation for PTSD, currently rated as 50 percent 
disabling, is denied.

An evaluation of 20 percent for hepatitis-C is granted.




REMAND

The Veteran seeks a total evaluation based on unemployability 
(TDIU) and the law provides that TDIU may be granted upon a 
showing that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).  Consideration may be given to a 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent. Id.

Even if the ratings for a Veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
Veteran's disabilities may be considered under subjective 
criteria.  If the Veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. § 4.16(b) (2008).

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the Veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work. Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2004); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The record shows that the Veteran is currently unemployed.  
In September 2006, the Veteran submitted a statement claiming 
that he became too disabled to work in June 2005 as a result 
of PTSD and hepatitis-C.  He indicated his last employment 
ended in July 2006, at which time he was self-employed as a 
furniture builder, and that his highest level of education 
completed was the third year of high school.

The Veteran has been afforded VA examinations pursuant to his 
claim of unemployability.  In August 2006 a VA examiner, 
considering only the Veteran's service connected hepatitis C, 
determined that he as employable.  The report of an April 
2007 VA examination of the Veteran's PTSD did not include an 
opinion as to his overall employability or the effect of his 
service connected disability on his employability.

In May 2007, a VA examination evaluated the Veteran's service 
connected hepatitis-C, left leg and left forearm shell 
fragment wounds, and scaring of the left lower and upper 
extremities.  Together these disabilities were stated to have 
"significant occupational effects" on the Veteran due to 
associated limitations in lifting and  carrying, lack of 
stamina and pain.  A separate May 2007 VA examination 
indicated that the Veteran's hearing loss and tinnitus did 
not affect his ability to obtain or maintain gainful 
employment.

While none of his service connected disabilities was 
explicitly found to render the Veteran unemployable, the May 
2007 opinion indicated that hepatitis-C may cause decreased 
endurance when in treatment or active, but at that time the 
Veteran's hepatitis-C was in remission, and thus it did not 
affect his employability.  However, a June 2007 statement by 
a VA physician indicated that the Veteran's hepatitis-C was, 
in fact, not in remission.  This was validated by an August 
2007 medical record that showed the Veteran's viral load 
exceeding five million with associated fatigue and shortness 
of breath on exertion.  Furthermore the record lacks a 
competent opinion relating the effects of the Veteran's 
service connected PTSD on his employability.
Aam, ed on 7 ected hepatitis C, determined that he as 
employable. res 

Give the deficiencies above, the Board finds that the Veteran 
should be afforded an appropriate VA examination to determine 
whether he is unable to secure or maintain gainful employment 
as a result of his service-connected disabilities.  See 
Friscia, supra

Accordingly, the case is REMANDED for the following action:

1. After the above development has been 
completed, the AOJ should schedule the 
Veteran for an appropriate VA examination 
to determine the effect of his service-
connected compensable disabilities on his 
employability. The examiner should offer 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service connected disabilities, including 
PTSD and hepatitis-C.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

If upon completion of the above action the 
claim remains denied, the case should be 
returned to the Board after compliance 
with requisite appellate procedures. The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


